On Petition for Rehearing.
Watson, P. J.
1. Appellee has filed his petition for a rehearing in this cause. The case of Sistare v. Sistare (1910), 218 U. S. 1, 30 Sup. Ct. 682, 54 L. Ed. 905, which was decided after the decision .made by this court, involves substantially the. same questions as are here involved. In that ease the court, in considering the cases of Lynde v. Lynde (1901), 181 U. S. 183, 21 Sup. Ct. 555, 45 L. Ed. 810, and Barber v. Barber (1858), 21 How. 582, 16 L. Ed. 226, said: “When these two cases are considered together, we think there is no inevitable and necessary conflict between them, and, in any event, if there be, that Lynde v. Lynde, supra, must be restricted or qualified so as to cause it not to overrule the decision in the Barber case [Barber v. Barber (1858), 21 How. 582, 16 L. Ed. 226].”
Upon the authority of Sistare v. Sistare, supra, and cases cited in the former opinion, the petition for rehearing is denied.